jf ourtlj Court of
                                           Antonio,

                                          October 3, 2013


                                        No. 04-1 3-00138-CV


                                        Joe C. Medcllin. Jr..
                                             Appellant


                                                 v.




                                         Rebecca Medellin.
                                              Appellee


                                 Trial Courl Case No. 2005-CI-07696


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. AFP. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on November 6.
2013. to the following panel: Chief Justice Stone. Justice Barnard, and Justice Alvarez.           All
parties will be notified of the Court's decision in this appeal in accordance with TEX. R. Aim1. P.
4,S.


       Either parly may file a molion requesting (he Courl lo reconsider its determination that
oral argument will not significantly aid the Courl in determining the legal and factual issues
presented in the appeal. Sec 'Vex. R. Api1. I1. 39.8, Such a motion should be filed within ten (I 0)
days from the date of this order.


       It is so OR1>FRF1> on October 3. 2013.



                                                                ^Catherine) Stone. Chief Justice

                                                                             j.               !
       IN WITNESS WlIHRHOl-           \ have hereunto set my hand and affixed the seal of the said


                                                                                   ylL
courl on this October 3, 2013.